          Case 1:18-cr-00487-KPF Document 89 Filed 11/04/20 Page 1 of 3
                                          U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007



                                                     November 4, 2020

BY ECF

The Honorable Katherine Polk Failla
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

               Re:     United States v. Brent Borland, 18 Cr. 487 (KPF)

Dear Judge Failla:

       The parties respectfully submit this joint letter in response to the Court’s October 5, 2020
Order (Dkt. 87) directing the parties to advise the Court of the status of this case by November 4,
2020 and to provide a proposal for proceeding toward sentencing.

         As the parties have previously reported (see Dkt. 86), since the August 4, 2020 proceeding
in this case, the parties have been working diligently to identify and resolve potential factual and
legal disputes—including as they relate to the defendant’s prior objections to the United States
Probation Office’s Presentence Investigation Report (“PSR”)—in advance of sentencing. As a
result of these discussions, the parties have resolved disputes regarding the defendant’s prior
objections regarding (a) the United States Sentencing Guidelines (“Sentencing Guidelines” or
“U.S.S.G.”) enhancements in the PSR, including related to relevant conduct, and (b) factual
assertions in the PSR to which the defendant previously objected, and are prepared to proceed to
sentencing.

Sentencing Guidelines Enhancements and Range

       The parties agree that the Sentencing Guidelines apply as follows:

       1. The base offense level is 7, pursuant to U.S.S.G. § 2B1.1(a)(1). PSR ¶ 59.

       2. An addition of 20 levels is warranted, pursuant to U.S.S.G. § 2B.1(b)(1)(k), because
          the loss caused by the defendant’s conduct in the charged scheme was approximate ly
          $22 million. Although the PSR calculates a 22-level enhancement for a loss amount of
          greater than $25 million but less than $65 million, pursuant to U.S.S.G. §
          2B1.1(b)(1)(L), that enhancement includes the loss amount related to the scheme
          described in paragraph 47 of the PSR. The Court may consider the conduct described
          in paragraph 47 as relevant to the factors enumerated in 18 U.S.C. 3553(a). However,
          Case 1:18-cr-00487-KPF Document 89 Filed 11/04/20 Page 2 of 3

Hon. Katherine Polk Failla
November 4, 2020
Page 2

           the Government is no longer seeking an enhancement of the loss amount based on this
           conduct.

       3. An addition of four levels is warranted, pursuant to U.S.S.G. § 2B1.1(b)(2)(B), because
          the offense resulted in substantial financial hardship to 5 or more victims. PSR ¶ 61.

       4. An addition of two levels is warranted, pursuant to U.S.S.G. ' 2B1.1(b)(10)(B) and
          (C), because a substantial part of the fraudulent scheme was committed from outside
          the United States, and the offense involved sophisticated means. PSR ¶ 62.

       5. An addition of two levels, pursuant to U.S.S.G. § 3B1.1(c), because the defendant was
          an organizer, leader, manager, or supervisor in criminal activity. PSR ¶ 64.

Accordingly, the parties agree that, with a three-level reduction for acceptance of responsibility
(PSR ¶¶ 68-69), the total offense level is 32. With a total adjusted offense level of 32 and a
Criminal History Category of I, the defendant’s Sentencing Guidelines range is 121 to 151 months’
imprisonment.

The Defendant’s Prior Objections to Factual Assertions in the PSR

        The defendant withdraws all prior objections to the PSR, with the exception of certain
objections to paragraphs 14, 41, and 47, which are resolved as follows:

       Paragraph 14: The parties agree to the following modification to paragraph 14, which is
emphasized in bold and underlined:

       In truth and in fact, however, BORLAND misappropriated millions of dollars of investors’
       funds and used those funds for his own personal benefit. BORLAND diverted at least 30
       percent of the more than $25 million invested by victims to pay himself to pay for a variety
       of personal expenses, including his mortgage payments, credit card bills, and luxur y
       automobiles. In contrast to BORLAND’s representations that investors would receive high
       rates of return within a specified time frame, all known investors in the scheme lost money.
       Moreover, while BORLAND represented that the investments would be secured by real
       property, the property purportedly serving as collateral was improperly pledged to multip le
       investors and, in some cases, did not even exist in the manner identified and describe d
       in investors’ notes.

       Paragraph 41: The parties agree to the following modification to paragraph 14, which is
emphasized in bold and underlined:

       Based upon the case agent’s interview of Victim-1 and review of public property records
       from Belize, the real property that purportedly secured Victim-1’s $1 million note purchase
       does not appear to exist in the manner identified and described in Victim-1’s note.
         Case 1:18-cr-00487-KPF Document 89 Filed 11/04/20 Page 3 of 3

Hon. Katherine Polk Failla
November 4, 2020
Page 3

       Paragraph 47: The parties agree to the following modification to paragraph 47, which is
emphasized in bold and underlined:

       From at least 2007 through at least 2010, BORLAND engaged in a scheme to defraud
       individuals of money and property in connection with real estate investments related to
       Canyon Acquisition, among other entities. BORLAND and others solicited investme nts
       from numerous investors, including investors located in Canada, in which BORLAND (1)
       misrepresented to investors that the entire of their investment funds would be used to
       construct real estate projects in Belize, among other places, and (2) instead spent a portion
       of investors’ proceeds in ways not specified by the agreements.

Sentencing

        The defendant requests that sentencing be scheduled for early February 2021, which will
allow him time to prepare his final sentencing submission. The Government has no objection to
this request.

                                                 Respectfully submitted,

                                                 AUDREY STRAUSS
                                                 Acting United States Attorney


                                             By:_________________________
                                                 Edward Imperatore
                                                 Negar Tekeei
                                                 Assistant United States Attorneys
                                                 (212) 637-2327 / 2482


CC (by ECF): Florian Miedel, Esq.
             Christopher Madiou, Esq.
             Counsel for Brent Borland
